--------------------------------------------------------------------------------

Exhibit 10.1

PURCHASE AGREEMENT

This Purchase Agreement (this “Agreement”) is made as of March 26, 2008 by and
among Mr. Jiang Huai Lin (the “Seller”), the purchasers set forth on the
signature pages hereto (each, a “Purchaser” and collectively, the “Purchasers”)
and China Public Security Technology, Inc., a Florida corporation (the
“Company”).

WHEREAS, Seller desires to sell certain of his shares of the Company’s common
stock, par value $0.01 per share (the “Common Stock”) and contribute the net
proceeds from such sale to the Company; and

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Sections 4(1) and 4(2) of the Securities Act of 1933, as amended
(the “Securities Act”), the Seller desires to sell and transfer to each
Purchaser the number of shares of Common Stock set forth on the Purchaser’s
signature page hereto, which such shares of Common Stock were originally issued
to the Seller by the Company (the “Shares”) and each Purchaser desires to
purchase the Shares from the Seller.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and for other good and valuable consideration the receipt and adequacy
of which are hereby acknowledged, the Seller, the Company and the Purchasers
hereby agree as follows:

Section 1.

Agreement to Purchase.  Each Purchaser hereby agrees to purchase, and the Seller
hereby agrees to sell, the Shares set forth on each such Purchaser’s signature
page pursuant to the conditions set forth herein.  The purchase price per Share
being sold to the Purchasers hereunder is $4.00 (the “Purchase Price”).  A
portion of the Purchase Price per Share shall be payable to Roth Capital
Partners, LLC (“Roth”) as a brokerage fee with respect to the transactions
contemplated by this Agreement.  Each of Roth and the Seller shall be paid
directly out of the escrow account established for this transaction in
accordance with the flow of funds memorandum attached hereto as Exhibit A.

Section 2.

Closing; Delivery.  

a.

The closing under this Agreement shall occur upon delivery of executed signature
pages to this Agreement and all other documents, instruments and writings
required to be delivered pursuant to this Agreement as provided in Sections 2(b)
and 2(c) to the offices of Winston & Strawn LLP, 200 Park Avenue, New York, NY
10166 (the “Closing”), or at such other time and place on such date as the
Purchasers and Seller may agree upon (the “Closing Date”).  

b.

Following the execution of this Agreement, (i) the Seller will deliver to the
Company’s transfer agent (A) the certificate representing the Shares together
with all executed stock power and assignment documents which may be relevant in
order to effectuate the transfer of the Shares to the Purchasers and (B) an
opinion of counsel, in agreed form, addressed to Roth and the Purchasers that
the sale and transfer of the Shares pursuant to this Agreement to the Purchasers
shall not require registration under applicable securities laws and (ii) each
Purchaser will deliver to the Escrow Agent (as defined in that certain Escrow
Agreement, dated as of the date hereof, by and among Roth, Seller and the Escrow
Agent (the “Escrow Agreement”)), for deposit and disbursement in accordance with
the Escrow Agreement, by wire transfer of immediately available funds to such
accounts as designated by the Escrow Agent, a United States dollar amount equal
to the product of the Purchase Price multiplied by the number of Shares set
forth on such Purchaser’s signature page hereto.  

--------------------------------------------------------------------------------



c.

At the Closing, (i) the Seller will deliver, or cause to be delivered, to each
Purchaser a facsimile copy of the certificate (in each case duly executed and
dated by the Company) representing the Shares being purchased by such Purchaser
in the name of each such Purchaser and (ii) the Escrow Agent will deliver to the
Seller, by wire transfer of immediately available funds to such accounts as
designated by the Seller, a United States dollar amount equal to the product of
the Purchase Price (minus fees payable to Roth in accordance with Section 1),
multiplied by the aggregate number of Shares sold to Purchasers hereunder (the
“Sale Amount”).

Section 3.

Representations and Warranties of each Purchaser.  Each Purchaser, severally and
not jointly, hereby represents and warrants to the Seller as follows:

a.

Intent.  Such Purchaser is acquiring the Shares as principal for its own account
and not with a current view to or for distributing or reselling such Shares,
without prejudice, however, to such Purchaser’s right, at all times, to sell or
otherwise dispose of all or any part of such Shares pursuant to an effective
registration statement under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws.  Nothing contained herein shall be deemed a representation or warranty by
any Purchaser to hold the Shares for any period of time.  Such Purchaser is
acquiring the Shares hereunder in the ordinary course of its business and does
not have any agreement or understanding, directly or indirectly, with any person
to distribute any of the Shares.

b.

Organization; Authority.  Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite partnership power and authority to enter into
and to consummate the transactions contemplated hereby and otherwise to carry
out its obligations hereunder. The purchase by each such Purchaser of the Shares
hereunder has been duly authorized by all necessary action on the part of such
Purchaser.  This Agreement has been duly executed by each such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally.

c.

Purchaser Status.  Such Purchaser is an “accredited investor” as defined in Rule
501(a) under the Securities Act.  Such Purchaser is not a registered
broker-dealer under Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).

d.

Experience of such Purchaser.  Such Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment.  Such Purchaser is able to bear the economic risk of
an investment in the Shares and, at the present time, is able to afford a
complete loss of such investment.

- 2 -

--------------------------------------------------------------------------------



e.

General Solicitation.  Such Purchaser is not purchasing the Shares as a result
of any advertisement, article, notice or other communication regarding the
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

f.

Independent Investment Decision.  Such Purchaser has independently evaluated the
merits of its decision to purchase the Shares pursuant to this Agreement, and
such Purchaser confirms that it has not relied on the advice of any other
Purchaser’s business and/or legal counsel in making such decision.  Such
Purchaser has not relied on the business or legal advice of Roth Capital
Partners, LLC or any of its agents, counsel or Affiliates (as defined below) in
making its investment decision hereunder, and confirms that none of such persons
has made any representations or warranties to Purchaser in connection with the
transactions contemplated by this Agreement.

g.

Restricted Securities.  Such Purchaser acknowledges that the Shares are
“restricted securities” as defined in Rule 144 under the Securities Act.

Section 4.

Representations and Warranties of the Company.  The Company hereby represents
and warrants to each Purchaser as follows:

a.

Issuance of the Shares.  When issued to the Seller, the Shares were duly
authorized by all necessary corporate action and were validly issued, fully paid
and nonassessable.

b.

Authority.  This Agreement has been duly executed by the Company, and when
delivered by the Company in accordance with the terms hereof, will constitute
the valid and legally binding obligation of the Company, enforceable against it
in accordance with its terms, subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally.

c.

Ownership.  The Seller is the sole and exclusive record owner of the Shares.

Section 5.

Representations and Warranties of the Seller.  The Seller hereby represents and
warrants to each Purchaser as follows:

a.

Power and Authority.  Such Seller has full authority and power to execute and
deliver this Agreement and subject in part to the truthfulness of Purchasers’
representations herein, to sell and transfer the Shares to the Purchasers as
provided herein.  This Agreement has been duly executed and delivered by such
Seller and constitutes the valid and binding obligation of such Seller
enforceable against such Seller in accordance with its respective terms, subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally.

- 3 -

--------------------------------------------------------------------------------



b.

Ownership.  Seller is the sole and exclusive owner, beneficially and of record,
of the Shares, free and clear of any lien, encumbrance or pledge and, except for
restrictions on transfer imposed by applicable securities laws, has, or by the
date of this Agreement will obtain such requisite waivers such that the Seller
will have, the unconditional right to sell the Shares as contemplated by this
Agreement.  At the Closing, upon payment of the Purchase Price, the Purchasers
will acquire all right, title and interest in the Shares, free and clear of any
lien, encumbrance or pledge other than restrictions on transfer in accordance
with applicable securities laws.  Such Seller has held the Shares continuously
since the date such Shares were issued by the Company.  Such Seller is not aware
of any third party claims with respect to the Shares.

c.

Solicitation.  At no time did such Seller present or solicit, by means of any
publicly issued or circulated newspaper, mail, radio, television or other form
of general advertising or solicitation, in connection with the offer, sale and
purchase of the Shares.

d.

No Conflicts.  The execution and delivery of this Agreement and the performance
of its respective terms will not, with or without the giving of notice or the
passage of time, conflict with, constitute a violation or breach of or result in
a default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel or require any notice or consent under
(a) any contract, security interest, or other arrangement to which such Seller
is a party or by which such Seller or its property is bound or to which any of
such Seller’s assets are subject, (b) any order, writ, injunction, award,
decree, decision or ruling of any court, arbitrator or governmental or
regulatory body against or binding such Seller or its property, or (c) any
statute, law, rule or regulation of any jurisdiction to which Seller or its
property may be subject.

Section 6.

Certain Obligations of the Parties.  The Seller covenants and agrees to provide
to the Purchasers and the Company any and all documents which may be reasonably
required in order to effectuate the transactions contemplated by this Agreement,
including, without limitation, the opinion of counsel referenced in Section 2
above.  As set forth in the Registration Rights Agreement, dated as of the date
of this Agreement, by and among the Company and the Purchasers, in the form of
Exhibit B hereto (the “Registration Rights Agreement”), the Company agrees to
register for resale the Shares being purchased by the Purchasers pursuant to
this Agreement.  

Section 7.

Conditions Precedent to the Obligation of the Seller to Sell the Shares on the
Closing Date.  The obligation hereunder of the Seller to sell the Shares to the
Purchasers is subject to the satisfaction or waiver, on or before the Closing,
of each of the conditions set forth below.

a.

This Agreement shall have been executed by the Purchasers and the Company and
delivered to the Seller;

b.

The Registration Rights Agreement shall have been executed by each Purchaser and
delivered to the Company;

- 4 -

--------------------------------------------------------------------------------



c.

The representations and warranties of each Purchaser shall be true and correct
in all material respects as of the date when made and as of the Closing Date;
and

d.

No statute, regulation, executive order, decree, ruling or injunction shall have
been enacted, entered, promulgated or endorsed by any court or governmental
authority of competent jurisdiction which prohibits the consummation of any of
the transactions contemplated by this Agreement.

Section 8.

Conditions Precedent to the Obligation of each Purchaser to Purchase the Shares
on the Closing Date.  The obligation hereunder of each Purchaser to purchase the
Shares from the Seller is subject to the satisfaction or waiver, on or before
the Closing, of each of the conditions set forth below.

a.

This Agreement shall have been executed by the Seller and the Company and
delivered to each Purchaser;

b.

The Registration Rights Agreement shall have been executed by the Company and
delivered to each Purchaser;

c.

Seller shall have executed a Release in the form of Exhibit C, in connection
with Seller’s contribution of the proceeds from the sale of the Shares to the
Company.

d.

The representations and warranties of the Seller and the Company shall be true
and correct in all material respects as of the date when made and as of the
Closing Date;

e.

No statute, regulation, executive order, decree, ruling or injunction shall have
been enacted, entered, promulgated or endorsed by any court or governmental
authority of competent jurisdiction which prohibits the consummation of any of
the transactions contemplated by this Agreement; and

f.

The Seller and the Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by it at or prior to the
Closing.

Section 9.

Indemnification.

a.

The Seller hereby agrees to indemnify and hold harmless each Purchaser and its
respective officers, directors, shareholders, employees, agents and attorneys
against any and all losses, claims, damages, liabilities and expenses incurred
by each such person insofar as such losses, claims, demands, liabilities and
expenses arise out of or are based upon any breach of any representation,
warranty or agreement made by the Seller in this Agreement; provided, however,
in no event shall the maximum aggregate liability of the Seller to each
Purchaser pursuant to this Section 9 be in excess of the product of the Purchase
Price (minus fees payable to Roth in accordance with Section 1) multiplied by
the aggregate number of Shares purchased by such Purchaser hereunder.

- 5 -

--------------------------------------------------------------------------------



b.

The Seller hereby agrees to indemnify and hold harmless the Company and its
respective officers, directors, shareholders, employees, agents and attorneys
against any and all losses, claims, damages, liabilities and expenses incurred
by each such person insofar as such losses, claims, demands, liabilities and
expenses arise out of or are based upon (i) any breach of any representation,
warranty or agreement made by the Seller in this Agreement; (ii) any violation
or alleged violation by the Seller of the Securities Act, Exchange Act or any
state securities law or any rule or regulation thereunder, in connection with
the performance of her obligations under this Agreement; or (3) any untrue or
alleged untrue statement of a material fact made by the Seller in the
Registration Statement or in any amendment or supplement thereto, or arising out
of or relating to any of the Seller’s omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, provided, however, in no event shall the maximum
aggregate liability of the Seller to the Company pursuant to this Section 9 be
in excess of the Sale Amount.

Section 10.

Entire Agreement.  This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters.
 This Agreement may not be amended or any provision hereof waived in whole or in
part, except by a written instrument signed by the parties hereto.

Section 11.

Governing Law.  This Agreement shall be governed and interpreted in accordance
with the internal laws of the State of New York, without regard to the
principles of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (each, a “Proceeding”) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York, Borough of Manhattan (the “New York Courts”).  Each party hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of all Proceedings, and hereby irrevocably waives, and agrees not
to assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any New York Court, or that any such New York Court is an
inconvenient or improper forum for such Proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any Proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address set forth on the signature page hereto and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
 Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.  Each party hereby irrevocably waives,
to the fullest extent permitted by applicable law, any and all right to trial by
jury in any Proceeding. If there shall be commenced a Proceeding, then the
prevailing party in such Proceeding shall be reimbursed by the adverse party or
parties for its reasonable attorneys fees and other expenses incurred in
connection therewith.

- 6 -

--------------------------------------------------------------------------------



Section 12.

Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE TO FOLLOW]










- 7 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 

SELLER     Mr. Jiang Huai Lin   Address: c/o China Public Security Technology,
Inc 21st Floor, Everbright Bank Bldg. Zhuzilin, Futian District Shenzhen, China
Facsimile: 86-755-8370-9333 Attn.: Chief Executive Officer   PURCHASER       By:
Name: Title: Address:   Facsimile: Attn: Number of Shares being purchased:
____________     CHINA PUBLIC SECURITY TECHNOLOGY, INC. (FOR THE PURPOSE OF
SECTIONS 4, 6, 9(b), 10, 11 AND 12 ONLY)   By:   Name:   Title:   Address: c/o
China Public Security Technology, Inc 21st Floor, Everbright Bank Bldg.
Zhuzilin, Futian District Shenzhen, China Facsimile: 86-755-8370-9333 Attn.:
Chief Executive Office




--------------------------------------------------------------------------------